Citation Nr: 0204797	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  99-12 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral pes planus.

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral retropatellar pain syndrome.

3.  Entitlement to an initial compensable rating for 
recurrent ingrown toenail, left great toe.

4.  Entitlement to service connection for a right ankle 
disability, including as secondary to service connected 
bilateral retropatellar pain syndrome.

5.  Entitlement to service connection for bilateral leg pain, 
including as secondary to service connected bilateral 
retropatellar pain syndrome.

6.  Entitlement to service connection for bilateral hip pain, 
including as secondary to service connected bilateral 
retropatellar pain syndrome.

7.  Entitlement to service connection for a low back 
disability, including as secondary to service connected 
bilateral retropatellar pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from August 1992 to December 
1994.

This appeal arises from the May 1996 rating decision from the 
Department of Veterans Affairs (VA) St. Louis, Missouri 
Regional Office (RO) that granted service connection for 
bilateral retropatellar pain syndrome and assigned a 10 
percent evaluation, granted service connection for bilateral 
pes planus and assigned a 0 percent evaluation, granted 
service connection for recurrent ingrown toenail, left great 
toe and assigned an evaluation of 0 percent, and denied 
service connection for bilateral ankle problems.  As the 
disability ratings assigned are initial ratings, the guidance 
of Fenderson v. West, 12 Vet. App. 119 (1999), is for 
application as explained below.

This appeal additionally arises from the May 1998 rating 
decision from the St. Louis, Missouri RO that denied service 
connection for bilateral leg pain, bilateral hip pain, and 
for bilateral ankle problems, all as secondary to the service 
connected disability of bilateral retropatellar pain 
syndrome.

The appeal also arises from the September 1998 rating 
decision from the St. Louis, Missouri RO that denied service 
connection for low back pain.  

During the course of this appeal, the veteran has relocated 
to Japan, and his claim is now being handled by the 
Washington, DC RO. 

The issues of entitlement to an initial rating in excess of 
10 percent for bilateral retropatellar pain syndrome; 
entitlement to an initial compensable rating for recurrent 
ingrown toenail, left great toe; entitlement to service 
connection for a right ankle disability, including as 
secondary to service connected bilateral retropatellar pain 
syndrome; entitlement to service connection for bilateral leg 
pain, including as secondary to service connected bilateral 
retropatellar pain syndrome; entitlement to service 
connection for bilateral hip pain, including as secondary to 
service connected bilateral retropatellar pain syndrome; and 
entitlement to service connection for a low back disability, 
including as secondary to service connected bilateral 
retropatellar pain syndrome are the subjects of the Remand 
discussion below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to an 
initial compensable rating for bilateral pes planus has been 
obtained by the RO.

2.  Since service connection was granted, the veteran's 
bilateral pes planus is manifested by at the most moderate 
symptomatology on VA examination and complaints of pain.  
There is no evidence of severe pes planus with marked 
deformity, accentuated pain on manipulation and use, swelling 
on use, or characteristic callosities.



CONCLUSION OF LAW

The criteria for the assignment of a rating of 10 percent, 
but no more, for bilateral pes planus have been met.  38 
U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.71a, Diagnostic Code 5276 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claim for entitlement to an initial compensable rating 
for bilateral pes planus.  In this case, there has been 
notice as to information needed, examinations have been 
provided, and there have been rating decisions and a 
statement of the case with supplements thereto sent to the 
veteran.  There is no indication that there is additional 
information on file that is available to be obtained that 
would lead to a different outcome in this claim.  All 
pertinent notice has been provided in the documents sent to 
the veteran.  See also 66 Fed. Reg. 45,620-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  These regulations provide no additional duties, 
are not more favorable to the veteran than the statute, and 
are satisfied as all appropriate notice and development has 
otherwise been accomplished.  The veteran and his 
representative, through letters, ratings, and the statement 
of the case with supplements thereto have been notified as to 
evidence and information necessary to substantiate the claim.  
There is no evidence that there are additional records that 
could be obtained, nor is there evidence that the 
administration of another examination is required.  
38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326).

In service the veteran was indicated to have bilateral pes 
planus.  

On a VA examination in April 1996, the veteran's history was 
that he developed flat feet while in the military.  He 
complained of foot pain.  On examination, he had evidence of 
pes planus on standing, squatting, supination, pronation, and 
rising on toes and heels.  There were no secondary skin or 
vascular changes.  The diagnosis was pes planus bilaterally.  
On x-ray of the feet, there was no significant bone or joint 
abnormality. 

On a VA examination of the feet in August 1997, the veteran 
reported pain in both feet, especially when on the feet for 
any length of time.  On examination, the transverse and 
longitudinal arches were considerably diminished.  It was 
worse on the left.  There was swelling or deformity present.  
There was no pain to palpation of the foot.  The diagnosis 
was pes planus moderately symptomatic.  On a VA x-ray from 
August 1997 the feet were within normal limits.

A VA treatment record from December 1997 shows that the 
veteran complained of bilateral leg pain.  The veteran 
presented with very mild pes planus but there was no 
significant valgus component.  There was no significant pain 
along the plantar fascia.  The veteran occasionally appeared 
to have pain in his heel and the sensation of numbness.  No 
specific gross orthopedic abnormality was found.  
Longitudinal supports for the shoes were ordered.  

A VA treatment record from April 1998 shows that the veteran 
was prescribed heel and arch supports bilaterally for shin 
splints.

On a VA examination in April 2001, the veteran complained of 
pain in the arches of the feet, plantar area, bilaterally, 
with exercise.  Neurological examination was normal. 

On an additional VA examination in April 2001, the feet 
showed a slightly flat arch of the foot, however, there was 
somewhat of an arch which was thought to be within normal 
range and the arch further corrected with toe stance.  
Radiographic findings of the feet were negative.  As it was 
felt the arch was within normal limits and further corrected 
during the toe-off portion of the stance phase, therefore the 
diagnosis did not technically qualify as pes planus.  It was 
felt the diagnosis of pes planus was inappropriate.  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that Diagnostic Codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over time.  The Court 
also held that the examiner should be asked to determine 
whether the joint exhibits weakened movement, excess 
fatigability, or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability, or incoordination.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims held that there is a distinction between an 
original rating and a claim for an increased rating.  The 
Court also held that the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."), is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  As the issue in this 
case involves an initial rating assigned in connection with a 
grant of service connection, the Board will follow the 
mandates of the Fenderson case in adjudicating the claim.

The veteran is currently assigned a 0 percent evaluation for 
bilateral pes planus under Diagnostic Code (DC) 5276 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4. 

Under Diagnostic Code 5276, mild acquired flat foot; symptoms 
relieved by built-up shoe or arch support, warrants a 0 
percent evaluation.  Moderate acquired flatfoot; weight 
bearing line over or medial to the great toe, inward bowing 
of the tendo achillis, pain on manipulation and use of the 
feet, bilateral or unilateral warrants a 10 percent 
evaluation.  Severe acquired flatfoot; objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities, unilateral warrants a 20 
percent evaluation and bilateral, warrants a 30 percent 
evaluation.  Pronounced flatfoot, acquired; marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
unilateral warrants a 30 percent evaluation, bilateral 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2001).

In this case, the record supports the assignment of a 
disability evaluation of 10 percent for the veteran's 
bilateral pes planus since service connection was granted.  
The veteran has consistently complained of foot pain.  On VA 
examination in April 1996, there was evidence of pes planus.  
On VA examination in August 1997, the veteran's pes planus 
was considered to be moderately symptomatic.  Subsequently, 
the veteran was indicated to have mild pes planus and in 
April 2001, while the veteran had a flattened arch and pain 
it was not considered that he had a diagnosis of pes planus 
as the arch was within normal limits. 

However, due to the diagnosis of moderate pes planus in 
August 1997 and the reports of pain in the feet on use, an 
increased evaluation to 10 percent since service connection 
was granted is warranted.  Again, no higher evaluation is 
warranted as there is no showing of more than moderate pes 
planus, with marked deformity, accentuated pain on 
manipulation and use, swelling on use, or characteristic 
callosities.

There is no additional showing of functional limitation due 
to pain that would warrant a higher evaluation for bilateral 
pes planus.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Any functional limitation due to pain has been taken into 
consideration in the 10 percent rating assigned. 


ORDER

Entitlement to a 10 percent rating, but no more, for 
bilateral pes planus is granted, subject to the law and 
regulations pertaining to the payment of monetary benefits.



REMAND

After review of the record, it is concluded that additional 
development is indicated. 

As to the issue of entitlement to an initial rating in excess 
of 10 percent for bilateral retropatellar pain syndrome, 
evidence has been associated with the file for which a 
Supplemental Statement of the Case has not been prepared, 
therefore, the abovementioned evidence should be reviewed by 
the RO in conjunction with the veteran's claim for an 
increased initial evaluation and any further development 
warranted should be accomplished.  As part of this, it is 
noted that the last VA examination that addressed the knees 
in April 2001 was not adequate as range of motion was not 
described nor was functional limitation taken into account, 
pursuant to the DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Therefore, to fully evaluate the veteran, a new examination 
that takes into account service medical records and post 
service treatment records should be provided.  As part of 
this it is noted that this case involves an initial rating 
following the grant of service connection and staged ratings 
may be applicable for the veteran's bilateral knee 
disability.  Fenderson v. West, 12 Vet. App. 119 (1999).   

As to the issue of entitlement to an initial compensable 
rating for recurrent ingrown toenail, left great toe, 
evidence has been associated with the file for which a 
Supplemental Statement of the Case has not been prepared, 
therefore, the abovementioned evidence should be reviewed by 
the RO in conjunction with the veteran's claim for an 
increased initial evaluation and any further development 
warranted should be accomplished.  While a recent examination 
regarding the left great toe is of record, if any additional 
evidence received shows a difference in disability, a new 
examination should be provided.  As part of this it is noted 
that this case involves an initial rating following the grant 
of service connection and staged ratings may be applicable 
for the veteran's bilateral knee disability.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

As to the issue of entitlement to service connection for a 
right ankle disability, including as secondary to service 
connected bilateral retropatellar pain syndrome, the veteran 
was seen in service with a right ankle sprain, post service 
he was diagnosed with a recurrent right ankle sprain.  
However, on additional examinations the veteran was not 
considered to have an ankle disability.  Therefore, an 
examination should be provided to determine whether the 
veteran has a current chronic ankle disability and any 
relation of that disability to service or to the service 
connected bilateral retropatellar pain syndrome.  Any 
treatment records regarding a ankle disability should 
additionally be obtained. 

As to the issue of entitlement to service connection for 
bilateral leg pain, including as secondary to service 
connected bilateral retropatellar pain syndrome, the veteran 
has been diagnosed with shin splints.  However, on additional 
examinations the veteran was not considered to have a leg 
disability.  Therefore, an examination should be provided to 
determine whether the veteran has a current chronic 
disability related to the legs and any relation of that 
disability to the service connected bilateral retropatellar 
pain syndrome or to service.  Any additional treatment 
records regarding a leg disability, including shin splints, 
should be obtained.
 
As to the issue of entitlement to service connection for 
bilateral hip pain, including as secondary to service 
connected bilateral retropatellar pain syndrome.  The veteran 
was diagnosed as have a remote hip sprain, however, on 
additional examinations, the veteran was not considered to 
have a hip disability.  Therefore, an examination should be 
provided to determine whether the veteran has a current 
chronic hip disability and any relation of that disability to 
the service connected bilateral retropatellar pain syndrome 
or to service.  Any additional treatment records regarding a 
hip disability should be obtained.

As to the issue of entitlement to service connection for a 
low back disability, including as secondary to service 
connected bilateral retropatellar pain syndrome.  The veteran 
has currently been diagnosed with a low back disability.  
However, there are conflicting opinions regarding any 
connection between the low back disability and the veteran's 
service connected bilateral retropatellar pain syndrome.  
Therefore, a new VA examination that addresses any 
relationship of the current low back disability to the 
service connected bilateral retropatellar pain syndrome that 
includes a review of the evidence of record should be 
provided.  Any additional treatment records should 
additionally be obtained.

The RO's attention is directed to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475,114 Stat. 2096, 
(the Act) which was signed by the President on November 9, 
2000.  The Act made several changes to Chapter 51 of Title 
38, United States Code.  Perhaps most significantly, it added 
a new section 5103A, (38 U.S.C.A. § 5103A (West Supp. 2001)) 
which defines VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim and eliminated 
from section 5107(a) the necessity of submitting a well-
grounded claim to trigger the duty to assist.  Id. §§ 3(a), 
4, at 2097-98.  With regard to the duty to assist, VA must 
obtain relevant private and VA medical records and provide 
the veteran with VA examinations, where such examinations may 
substantiate entitlement to the benefit sought.  On Remand, 
the RO must assure that the provisions of this new Act are 
complied with to the extent they apply to the instant issue.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  These too are for application by the RO 
on remand.

While the veteran has had notice of the new development 
requirements, the Board finds that a Remand for the 
additional development described above is necessary to fully 
evaluate the veteran's claim. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. § 5103A (West Supp. 2001) and 
the new regulations are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA and private) 
who treated him for bilateral 
retropatellar pain syndrome, an ingrown 
toenail of the left great toe, right 
ankle, leg disability including shin 
splints, hip disability, and low back 
disability since service.  Thereafter, 
the RO should obtain legible copies of 
all records that have not already been 
obtained.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results. 

3.  Following completion of the above 
action, the veteran should be afforded a 
current VA orthopedic examination.  It is 
imperative that the examiner reviews the 
claims folder prior to the examination.  
All necessary diagnostic testing should 
be done to determine the full extent of 
all disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history. 

If the examiner disagrees or agrees with 
any other opinion of record, it would be 
helpful if the reasons were specified.

A.  As to the bilateral 
retropatellar pain syndrome:  The 
examiner should  (1) Describe each 
knee and indicate whether there are 
any findings of subluxation, 
instability, locking, swelling, or 
loss of range of motion.  Any 
instability should be described as 
mild, moderate, or severe.  (2)  
Determine the range of motion of 
each knee in degrees.  The examiner 
should indicate whether there is any 
ankylosis of a knee; and, if so, the 
position in degrees should be given.  
It should be indicated whether full 
motion is considered 0-140 degrees, 
or whether some other measurement is 
used.  For VA purposes, normal 
flexion is to 140 degrees and normal 
extension is to 0 degrees.  (3)  
Determine whether each knee exhibits 
weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected disability; and, if 
feasible, this determination should 
be expressed in terms of the degree 
of additional range of motion loss 
or ankylosis (which should be 
described in degrees) due to any 
weakened movement, excess 
fatigability, or incoordination.  
(4)  Express an opinion on whether 
pain could significantly limit 
functional ability during flare-ups 
or when a knee is used repeatedly 
over a period of time.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or ankylosis (express in 
degrees) due to pain on use or 
during flare-ups.  Findings should 
be restricted to the service 
connected disorder. 

B.  An examination of the left great 
toe should only be provided if any 
additional treatment records 
demonstrate a change in disability 
since the most recent examination.  
If a new examination is provided, 
the examiner should describe the 
severity of any residuals of the 
ingrown toenail of the left great 
toe and whether the ingrown toenail 
is recurrent and if so, the 
frequency of the recurrences.

C.  As to the right ankle, the 
examiner should determine whether 
the veteran has a current chronic 
right ankle disability and if so, 
the examiner should opine whether it 
is at least as likely as not that a 
current chronic right ankle 
disability had its onset during the 
veteran's service or is otherwise 
connected to the veteran's service 
OR is it at least as likely as not 
that any current right ankle 
disability is proximately due to or 
the result of service connected 
bilateral retropatellar pain 
syndrome.  As part of this it should 
be determined whether it is at least 
as likely as not that any current 
right ankle disability is being 
aggravated by the service connected 
bilateral retropatellar pain 
syndrome.  If so, the degree of 
aggravation should be quantified to 
the extent feasible. 

The underlined standard of proof 
should be utilized in formulating a 
response.  All opinions expressed 
should be supported by reference to 
pertinent evidence.

D.  As to the leg disability 
including shin splints, the examiner 
should determine whether the veteran 
has a current chronic disability 
related to the legs, and if so, the 
examiner should opine whether it is 
at least as likely as not that a 
current chronic disability related 
to the legs had its onset during the 
veteran's service or is otherwise 
connected to the veteran's service 
OR is it at least as likely as not 
that any current chronic disability 
related to the legs is proximately 
due to or the result of service 
connected bilateral retropatellar 
pain syndrome.  As part of this it 
should be determined whether it is 
at least as likely as not that any 
current chronic disability related 
to the legs is being aggravated by 
the service connected bilateral 
retropatellar pain syndrome.  If so, 
the degree of aggravation should be 
quantified to the extent feasible. 

The underlined standard of proof 
should be utilized in formulating a 
response.  All opinions expressed 
should be supported by reference to 
pertinent evidence.

E.  As to a hip disability the 
examiner should determine whether 
the veteran has a current chronic 
bilateral hip disability and if so, 
the examiner should opine whether it 
is at least as likely as not that a 
current chronic bilateral hip 
disability had its onset during the 
veteran's service or is otherwise 
connected to the veteran's service 
OR is it at least as likely as not 
that any current bilateral hip 
disability is proximately due to or 
the result of service connected 
bilateral retropatellar pain 
syndrome.  As part of this it should 
be determined whether it is at least 
as likely as not that any current 
bilateral hip disability is being 
aggravated by the service connected 
bilateral retropatellar pain 
syndrome.  If so, the degree of 
aggravation should be quantified to 
the extent feasible.

The underlined standard of proof 
should be utilized in formulating a 
response.  All opinions expressed 
should be supported by reference to 
pertinent evidence.

F.  As to the low back disability, 
the examiner should describe the 
diagnosis of the veteran's current 
low back disability and should opine 
whether it is at least as likely as 
not that the current chronic low 
back disability had its onset during 
the veteran's service or is 
otherwise connected to the veteran's 
service OR is it at least as likely 
as not that the current low back 
disability is proximately due to or 
the result of service connected 
bilateral retropatellar pain 
syndrome.  As part of this it should 
be determined whether it is at least 
as likely as not that the current 
low back disability is being 
aggravated by the service connected 
bilateral retropatellar pain 
syndrome.  If so, the degree of 
aggravation should be quantified to 
the extent feasible.  

The underlined standard of proof 
should be utilized in formulating a 
response.  All opinions expressed 
should be supported by reference to 
pertinent evidence.

4.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  This should include 
consideration of the case of Allen v. 
Brown, 7 Vet. App. 439 (1995) wherein the 
Court held that service connection may be 
warranted when aggravation of a 
nonservice-connected condition is 
proximately due to or the result of a 
service connected condition.

If the action taken remains adverse to 
the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case.  The SSOC should 
include a discussion of all evidence 
received since the last statement of the 
case was issued. Consideration should be 
given to the case of Fenderson v. West, 
12 Vet. App. 119 (1999).  Therein, the 
Court held that, with regard to initial 
ratings following the grant of service 
connection, separate ratings can be 
assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.  The SSOC 
should include additionally include 
consideration and discussion of 38 C.F.R. 
§ 3.655 if the veteran fails to appear 
for the scheduled examination.  If the 
veteran fails to appear for the scheduled 
examination, the RO should include 
verification in the claims file as to the 
date the examination was scheduled and 
the address to which notification was 
sent.  It should be further indicated 
whether the letter was returned as 
undeliverable.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



